SeaRLe, J. This action was brought to the September term, A. D. 1869, of the Pulaski circuit court, by the appellee against the appellant, upon an account for services rendered as clerk, etc. Appellant answered and filed a set-off, which exceeded appellee’s claim by ten dollars. The cause was tried by a -jury, who found for the plaintiff. Defendant moved for a new trial, which was overruled. Thereupon, defendant appealed to this court. -This is all we have of this case. Heither the evidence nor the instructions of the court, in the trial by the court below, were saved by bill of exceptions; nor does it appear that any exceptions were taken to any of the proceedings of that court in the ease. There is nothing. before us therefore to determine. This being the case-, let the judgment be affirmed.